 RAINBOW COACHESRainbow Tours, Inc., d/b/a Rainbow Coaches andHawaii Teamsters and Allied Workers, Local996, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Ronald Sai, and Garret Wong.Cases 37-CA-1341, 37-CA-1342, and 37-CA-1387March 28, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn March 29, 1979, the Board issued a Decisionand Order' against the Respondent in which theBoard ordered the Respondent, inter alia, to makewhole certain of its employees for any losses result-ing from the Respondent's unfair labor practices.On October 29, 1980, the United States Court ofAppeals for the Ninth Circuit entered its judgmentenforcing in full the Board's Order. A controversyhaving arisen over the backpay owed discrimina-tees Simeon (Jay) Agao, Michael Akamine, MilesFonseca, Yukio (Ross) Iho, G. Lane Kaaiai, EricKama, Ralph Kaui, James Louis, Ronald Sai, andHenry Sanford, the Regional Director for Region20, on September 30, 1982, issued and caused to beserved on the parties a backpay specification andnotice of hearing alleging the amount of backpaydue the individual discriminatees. Subsequently, onOctober 14, 1982, the Respondent filed an answergenerally denying each allegation of the specifica-tion, asserting that the General Counsel failed totake into account the seasonal nature of the busi-ness and setting forth certain affirmative defensesthat relate in part to alleged interim earnings.On December 1, 1982, the General Counsel filedwith the Board a Motion for Partial SummaryJudgment. Thereafter, on December 14, 1982, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's motion should not be grant-ed. On January 10, 1983, the Respondent filed a re-sponse to the Notice To Show Cause and anamended answer. Subsequently, the General Coun-sel filed a "Motion to Strike Respondent's FirstAmended Answer and To Find Backpay Specifica-tion True and Motion for Partial Summary Judg-ment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.'241 NLRB 589Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) of the Board's Rules and Regu-lations, Series 8, as amended, provides as follows:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meetthe substance of the allegations of the specifi-cation denied. When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his positionas to the applicable premises and furnishingthe appropriate supporting figures.In the original answer to the backpay specifica-tion, the Respondent offered a general denial toeach of the allegations of the backpay specification.In his Motion for Partial Summary Judgment, theGeneral Counsel asserts that the Respondent'sanswer constituted a general denial that the methodand elements involved in the Regional Director'sgross backpay computations are correct, that theRespondent's answer failed to set forth any alterna-tive formula or figures for any of the gross back-pay computations or elements involved therein asrequired by Section 102.54(b) of the Board's Rulesand Regulations, and that such elements are specifi-cally within the knowledge of the Respondent. TheGeneral Counsel therefore contends that the allega-tions in the backpay specification, except as to in-terim earnings, should be deemed admitted as trueand that summary judgment should be granted asto the computation of gross backpay.In its response to the Notice To Show Cause andin its amended answer, the Respondent repeated its266 NLRB No. 103585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenial of the allegations of the backpay specifica-tion. The Respondent, however, also set forth spe-cific alternative gross backpay figures with respectto discriminatees Agao, Fonseca, Iho, Kama,Louis, and Sai. Although the amended answer filedwith the Board was not sworn to by the Respond-ent or by a duly authorized agent of the Respond-ent, copies of the same amended answer filed onFebruary 7, 1983, bore the necessary oaths.2The Board has held that, even in the absence ofan amended backpay specification, a respondentmay amend its answer prior to a hearing in thematter.3The Respondent's amended answer gener-ally denies the allegations of the specification withrespect to discriminatees Akamine, Kaaiai, Kaui,and Sanford without setting forth the alternativeformulas or figures required by Section 102.54(b).The Respondent did provide alternative grossbackpay figures as to discriminatees Agao, Fon-seca, Iho, Kama, Louis, and Sai. We find that theRespondent's amended answer with respect to theamount of gross backpay owed these six discrimin-atees is sufficient to raise an issue of fact which canbest be resolved in a hearing. Accordingly, weshall grant the General Counsel's motion for Par-2 Accordingly, we deny as lacking in merit the General Counsel'smotion to strike Respondent's first amended answer.3 E. A. Fuller Bentleys, Inc. d/b/a Bentleys Lounge, et al., 265 NLRB632 (1982); and Standard .Materials. Inc., 252 NLRB 679 (1980).tial Summary Judgment only with respect to thespecification's allegations as to the amount of grossbackpay due discriminatees Akamine, Kaaiai, Kaui,and Sanford. We further find that Respondent'sgeneral denial is sufficient to place interim earningsinto issue for all discriminatees because that infor-mation is generally not within the knowledge ofthe Respondent.4ORDERIt is hereby ordered that the General Counsel'sMotion for Partial Summary Judgment as to grossbackpay computations is hereby granted only withrespect to gross backpay computations for MichaelAkamine, G. Lane Kaaiai, Ralph Kaui, and HenrySanford.5IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 20, for the purpose, if necessary, ofarranging and giving notice of a hearing before anadministrative law judge, at which hearing theissues shall be limited to determining the grossbackpay due discriminatees Simeon (Jay) Agao,Miles Fonseca, Yukio (Ross) Iho, Eric Kama,James Louis, and Ronald Sai, and the interim earn-ings of all of the discriminatees.4 Dews Construction Corp., a subsidiary of The Aspin Group, Inc., 246NLRB 945 (1979).5 We deny also as without merit the Respondent's request for factualinformation and its application for leave to take depositions.586